Citation Nr: 1229249	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  06-12 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a lung disorder, to include as due to rheumatoid arthritis.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1964 to June 1979 and from May 1984 to February 1990.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the RO. 

A review of the Virtual VA paperless claims processing system reveals rating decisions that are pertinent to the issue on appeal.  

In November 2011, the Board remanded the Veteran's claim to the RO for additional development of the record.  A Supplemental Statement of the Vase was issued by the RO in April 2012 that continued the denial of the claim.  The case is once again before the Board.

In a November 2011 rating decision, the RO granted service connection for rheumatoid arthritis and assigned a noncompensable evaluation, effective on April 27, 2005. 

The action constituted a full grant of the benefit sought, and the claim of service connection for rheumatoid arthritis is no longer pending appellate review.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

In October 2011, the Veteran's representative raised the issues of service connection for claimed type II diabetes mellitus, hypertension, coronary artery disease and a kidney disorder.

Those issues have not yet been addressed by the RO, and are referred to the RO for appropriate action. See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board does not have jurisdiction of issues not yet adjudicated by the RO).



FINDING OF FACT

The currently demonstrated  pulmonary disability manifested by interstitial lung disease is shown as likely as not to have been caused by his service-connected rheumatoid arthritis or medication used in treatment thereof.



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by interstitial lung disease is proximately due to or the result of the service-connected rheumatoid arthritis. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the granting of the benefit, any further development or notification action under the Veterans Claims Assistance Act of 2000 (VCAA) would not avail the claimant.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2011).

The Veteran contends that his diagnosed asthma was aggravated by treatment for his service-connected rheumatoid arthritis.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a). 

Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2011); see Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The provisions of 38 C.F.R. § 3.310 were amended effective from October 10, 2006; however, and the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744 -47 (Sept. 7, 2006).  

Although the stated intent of the change was merely to implement the requirements of Allen, 7 Vet. App. at 448, the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995. 

The Veteran filed his claim in April 2005, prior to the effective date of the amended regulation.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made. 

A claim for secondary service connection requires medical evidence that connects the asserted secondary disorder to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998). 

In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994). 

Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997). 

In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102. 

When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

At the time of his enlistment, the Veteran reported having a history of asthma and shortness of breath in a February 1964 report of medical history.  His corresponding enlistment examination report noted a normal clinical evaluation of the lungs and chest.

In a January 1968 examination report, the examiner noted that the Veteran had "[s]hortness of breath associated with asthma, in childhood" with no recurrences or complications related to his history of asthma.

During a June 1979 periodic examination, the Veteran reported having shortness of breath with exercise.  The examiner also noted the Veteran had a history of childhood asthma, but noted that he had had no problems since childhood.  

The March 1987 pulmonary function studies indicated that the Veteran was a smoker.  No diagnosis was provided based upon the studies conducted.

During an August 1989 retirement examination, a normal clinical evaluation of the lungs and chest was noted.  In a corresponding report of medical history, the Veteran reported that he had asthma during his childhood and did not know if he was treated for asthma in the past, but indicated that he had no recurrences since childhood.  The examiner noted that the Veteran had no complications or sequelae related to his reported history of asthma.   

Following service, the submitted private treatment notes dated from September 1999 to March 2000, showed that the Veteran was treated for stable, but "moderately persistent asthma."

The private treatment notes from the Adult/Pediatric Allergy and Asthma Center dated from September 2000 to January 2005 indicated that the Veteran had stable, well-controlled asthma.  

The Veteran underwent a VA pulmonary function study in December 2011.  During the testing, the Veteran reported previously smoking cigarettes for 20 years. 

A February 2012 VA medical opinion indicated that the Veteran was diagnosed with asthma in 1949.  He indicated that he had no problems with his asthma during service.  He also reported that he smoked for 24 years without any problems breathing prior to his rheumatoid arthritis diagnosis in 1991.  After he was diagnosed with rheumatoid arthritis, he was treated with Methotrexate.  Approximately one year after he started Methotrexate, he began to have difficulty breathing.  

The VA examiner noted that December 2011 chest X-ray studies showed moderate to prominent interstitial lung changes, consistent with the Veteran's history of rheumatoid arthritis. 

The examiner opined that the claimed asthma was less likely than not (less than 50 percent probability) incurred in or caused by service-connected rheumatoid arthritis.  He noted that the Veteran's asthma was diagnosed in childhood and made it less likely than not that it was related to rheumatoid arthritis.  

However, the examiner noted that the Veteran had interstitial lung disease that was more likely than not related to his service-connected rheumatoid arthritis or the use of Methotrexate in treating of the rheumatoid arthritis.

As noted, the threshold legal requirements for a successful secondary service connection claim are: (1) Evidence of a current disability for which secondary service connection is sought; (2) a disability which is service- connected; and (3) competent evidence of a nexus between the two.

Although the February 2012 VA examiner opined that the Veteran's asthma was not aggravated by his service-connected rheumatoid arthritis, the examiner provided a nexus opinion linking the diagnosed interstitial lung disease and his service-connected rheumatoid arthritis or his use of Methotrexate for treatment thereof.   

Accordingly, on this record, the Board finds the evidence to be in relative equipoise in showing that the current interstitial lung disease as likely as not is due to the now service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  


ORDER

Service connection for pulmonary disability manifested by interstitial lung disease, as secondary to the service-connected rheumatoid arthritis, is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals


Department of Veterans Affairs


